Citation Nr: 1453960	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  09-18 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an anxiety disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1970 to August 1972.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

In the August 2008 rating decision referenced above, the RO denied reopening of the claim for service connection for an acquired psychiatric disorder.  On appeal, the Board found that new and material evidence had not been received, and therefore, also denied reopening of the claim for service connection for an acquired psychiatric disorder, which included diagnoses of bipolar disorder, passive-aggressive personality disorder, depression, and schizophrenia.  However, the Board found that the Veteran's June 2008 claim, which had been interpreted by the RO as a claim to reopen, amounted to a new claim of entitlement to service connection for an anxiety disorder, and remanded the new claim for additional development and adjudication.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996), Chisem v. Gober, 10 Vet. App. 526 (1997).  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Another remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of service connection for an anxiety disorder.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2014).

In this case, the Veteran has not been afforded a VA examination with respect to the claim of service connection for an anxiety disorder.  VA must afford a veteran a medical examination or obtain a medical opinion when necessary to make a decision on a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Court of Appeals for Veterans Claims has stated that there is a low threshold for determining when a medical examination in necessary, only requiring evidence that "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran contends his current anxiety disorder is attributable to active service, and therefore, service connection is warranted.  The evidence of record contains VA treatment records as early as 2005 that reflect the Veteran's complaints of panic attacks and severe anxiety.  The evidence of record also contains service treatment records, which include a March 1972 psychology consultation report, and service personnel records, which show that the Veteran was subject to disciplinary action during service.  While the service treatment and personnel records were previously reviewed and considered with respect to the Veteran's claim of service connection for an acquired psychiatric disorder, they have not been considered with respect to the distinctly diagnosed anxiety disorder.  As such, the Board finds that a VA examination is necessary to assist in determining the etiology of the Veteran's anxiety disorder.

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should obtain any updated VA treatment records which relate to an anxiety disorder and should associate them with the claims file.  

2.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of his anxiety disorder.  The entire claims file, including a copy of this Remand, should be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.  

Based upon a review of the relevant evidence of record and history provided by the Veteran, the VA examiner is asked to offer the following opinion: 

Is it as least as likely as not (50 percent probability or greater) that the Veteran's current anxiety disorder had its onset in service, or is otherwise related to active service?  

In rendering the above opinion, the VA examiner should note that the Board has previously found that the Veteran's anxiety symptoms were not encompassed by the previous denial of service connection for an acquired psychiatric condition.   Therefore, to the extent possible, the VA examiner should opine as to the etiology of the Veteran's anxiety disorder as a distinct psychiatric disorder.  A rationale should be given for the opinion and all conclusions rendered.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3.  When the requested development has been completed, and the RO has ensured compliance with the requested actions, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



